Citation Nr: 1145794	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1971 to April 1972.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In written argument in November 2011, the Veteran's representative asserted that medical documentation shows that the Veteran's psychiatric disability has worsened and that her symptoms are consistent with a higher evaluation, to 70 percent.  He further asserted that the Veteran should be assigned a higher rating and, alternatively, be afforded a new VA examination since it has been over three years since her last examination.  

A review of the claims file reveals that the Veteran was last examined by VA in February 2007.  In light of the Veteran's representative's assertions and the fact that it has now been over four years since VA last examined the Veteran, she should be afforded a new psychiatric examination in order to properly assess the present severity of her service-connected major depressive disorder.  See 38 U.S.C.A. § 5103A(d); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991)(the fulfillment of the VA's statutory duty to assist the veteran includes providing additional VA examination by a specialist when indicated, conducting a thorough and contemporaneous medical examination, and providing a medical opinion which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one).

Also, an attempt should be made to obtain any outstanding pertinent treatment records, private or VA, not presently on file.  38 U.S.C.A. § 5103A(b),(c).

The Board regrets that a remand of this matter will further delay a final decision in the claims on appeal, but finds that such action is necessary to ensure that the appellant is afforded full due process of law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any outstanding medical records, private or VA, that pertain to the Veteran's major depressive disorder.

2.  The Veteran should be afforded a VA psychiatric examination to assess the impairment resulting from the service-connected major depressive disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Mental Disorders.  The examiner should set forth all examination findings along with the rationale for any conclusions reached. 

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate her pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


